Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 13, 2019

                                      No. 04-19-00354-CV

CUMBERLAND SURGICAL HOSPITAL OF SAN ANTONIO, LLC; PSN Affiliates, LLC-
                        North Loop Series,
                           Appellants

                                                v.

                                   CCA FINANCIAL, LLC,
                                         Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI03676
                      The Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
        On July 26, 2019, this court ordered appellant to show cause in writing by August 12,
2019, why this appeal should not be dismissed for appellant’s failure to file a brief when due.
Appellant responded on August 12, 2019, writing that the trial court clerk had filed only a partial
copy of the clerk’s record and that appellant had sent a letter to the clerk requesting a
supplemental clerk’s record containing the missing items. On August 12, 2019, the trial court
clerk filed a supplemental clerk’s record containing the missing items. Appellant also filed, on
August 12, 2019, a motion for extension of time to file appellant’s brief, requesting the time
allowed by Rule 38.6(a) of the Texas Rules of Appellate Procedure. In light of the foregoing, we
GRANT appellant’s motion for extension of time and extend the time for appellant to file a brief
to September 11, 2019.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2019.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court